
	

113 HR 5695 IH: Treason and Passport Revocation Act of 2014
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5695
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Mr. Vargas (for himself and Mr. Peters of California) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 18, United States Code, to include foreign terrorist organizations as enemies of the
			 United States for purposes of treason, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Treason and Passport Revocation Act of 2014.
		2.TreasonSection 2381 of title 18, United States Code, is amended—
			(1)by striking Whoever and inserting the following: (a) Whoever; and
			(2)by inserting at the end the following:
				
					(b)For purposes of this section, an organization that the Secretary of State has designated as a
			 foreign terrorist organization under section 219 of the Immigration and
			 Nationality Act (8 U.S.C. 1189) shall be considered an enemy of the United
			 States..
			3.Revocation or denial of passports and passport cards to individuals affiliated with foreign
			 terrorist organizationsThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926, is amended by adding at the end the following:
			
				4.Authority to deny or revoke passport and passport card
					(a)Ineligibility
						(1)IssuanceExcept as provided under subsection (b), the Secretary of State may not issue a passport or
			 passport card to any individual whom the Secretary has determined is a
			 member of or is otherwise affiliated with an organization the Secretary
			 has designated as a foreign terrorist organization pursuant to section 219
			 of the Immigration and Nationality Act (8 U.S.C. 1189).
						(2)RevocationThe Secretary of State shall revoke a passport or passport card previously issued to any individual
			 described in paragraph (1).
						(b)Exceptions
						(1)Emergency and humanitarian situationsNotwithstanding subsection (a), the Secretary of State may issue a passport or passport card, in
			 emergency circumstances or for humanitarian reasons, to an individual
			 described in paragraph (1) of such subsection.
						(2)Limitation for return to united statesNotwithstanding subsection (a)(2), the Secretary of State, before revocation, may—
							(A)limit a previously issued passport or passport card only for return travel to the United States; or
							(B)issue a limited passport or passport card that only permits return travel to the United States.
							(c)ReportIf the Secretary of State issues or limits a passport or passport card under subsection (b), the
			 Secretary shall, not later than 30 days after such issuance or limitation,
			 submit to Congress a report on such issuance or limitation, as the case
			 may be..
		
